DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the application filed 25 March 2021.
Claims 1-20 are pending. Claims 1, 8, and 15 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 November 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The examiner accepts the drawings filed 25 March 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 12, 14, and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 12, and 19 recites the limitation "the quotient" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claims 7 and 14 recites the limitation "the graph-transfer attention mechanism" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishnamurthy et al. (US 2017/0364586, published 21 December 2017, hereafter Krishnamurthy).
As per independent claim 1, Krishnamurthy discloses a method for generating a summary, comprising:
acquiring a knowledge graph corresponding to a text to be processed, wherein nodes in the knowledge graph represent semantic concepts in the text to be processed, and sides in the knowledge graph represent semantic relationships between the semantic concepts (paragraph 0015; claim 1: Here, natural language processing is applied to a document corpus in order to generate summarization matrix including nodes and edges)
encoding the text to be processed at a token level to obtain a context encoded representation of each token (paragraph 0052)
determining an initial representation of each node in the knowledge graph according to the context encoded representation of each token (paragraph 0056)
performing an encoding operation according to the initial representation of each node and the connection relationship among the nodes to obtain a node representation of each node (paragraphs 0049-0050 and 0056)
performing a decoding operation according to the node representation of each node to obtain a summary of the text to be processed (claim 1)
As per dependent claim 2, Krishnamurthy discloses wherein the text to be processed comprises N text, N being a positive integer (paragraph 0031), and the encoding the text to be processed at a token level comprises encoding the text to be processed at the token level using a pre-trained model (paragraphs 0032-0034: Here, a pre-trained machine, IBM Watson, is used for performing the encoding of texts at the token level).
As per dependent claim 3, Krishamurthy discloses wherein the determining an initial representation of each node in the knowledge graph according to the context encoded representation of each token comprises:
if two or more tokens to be merged are acquired corresponding to a node, determining the initial representation of the node according to the context encoded representations of the two or more tokens to be merged (paragraphs 0049-0050: Here, the document is tokenized, with each word representing a token. These tokens are processed using TextRank to identify words/tokens to combined into single tokens based on text cohesions)
if only one token is acquired corresponding to a node, taking the context encoded representation of the semantic concept corresponding to the node as the initial representation of the node, and the semantic concept corresponding to the node is the one token (paragraphs 0049-0050)
As per dependent claim 4, Krishnamurthy discloses wherein two or more tokens to be merged corresponding to a node are acquired by:
for a node having one token as its corresponding semantic concept, in response to determining that the token appears at at least two different positions in the text to be processed, taking the same tokens appearing at the different positions as the tokens to be merged corresponding to the node, and in response to determining that there is an another token having a different expression manner from but a same semantic as the token, taking as well the another token as a token to be merged corresponding to the node (paragraphs 0049-0052)
for a node having one phrase as its corresponding semantic concept, taking tokens forming the phrase and appearing at various positions in the text to be processed as the tokens to be merged corresponding to the node, and in response to determining that there is another token having a different expression manner from but a same semantic as the semantic concept corresponding to the node, taking as well the another token as a token to be merged corresponding to the node (paragraphs 0049-0052).
As per dependent claim 6, Krishnamurthy discloses adding a shortcut side between a node and a second-order neighbor node of the node in the knowledge graph, wherein the second-order neighbor node of the node is connected to the node through another node (paragraphs 0050-0053) and performing the encoding operation according to the initial representation of each node and the connection relationship among the nodes after the addition of the shortcut side, so as to obtain the node representation of each node (paragraph 0056).
As per dependent claim 7, Krishnamurthy discloses wherein performing a decoding operation according to the node representation of each node to obtain the summary of the text to be processed comprises performing the decoding operation according to the node representation of each node based on a mechanism, so as to obtain the summary of the text to be processed (paragraph 0056; claim 1).
With respect to claims 8-11 and 13-14, the applicant discloses the limitations substantially similar to those in claims 1-4 and 6-7, respectively. Claims 8-11 and 13-14 are similarly rejected. Further, Krishnamurthy discloses a processor, a memory connected with the at least one processor communicatively, and the memory storing instructions executable by the at least one processor to perform a method of generating a summary (paragraph 0006).
With respect to claims 15-18 and 20, the applicant discloses the limitations substantially similar to those in claims 1-4 and 6, respectively. Claims 15-18 and 20 are similarly rejected. Krishnamurthy discloses a non-transitory computer readable storage medium (paragraph 0007).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy.
As per dependent claim 5, Krishnamurthy discloses wherein the determining the initial representation of the node according to the context encoded representation of the two or more tokens to be merged comprises for a node, calculating the sum of the context encoded representations of the tokens to be merged corresponding to the node (paragraph 0056).
Krishnamurthy fails to specifically disclose obtaining a quotient by dividing the sum by a number of tokens to be merged corresponding to the node, and taking the quotient as the initial representation of the node. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date to determine an average score for a set of content by summing the contents and determining the quotient by dividing by the number of items. It would have been obvious to one of one ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Krishnamurthy, as it would have allowed a user to weight the value by using the average of the combined items. This would have provided a user with a better comparison point than using the summed value, as it would bring the values in line with other values.
With respect to claims 12 and 19, the applicant discloses the limitations substantially similar to those in claim 5. Claims 12 and 19 are similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144